                 Case 2:21-cv-00996-RSM Document 17 Filed 09/01/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
10 ANGELA HOGAN, on behalf of herself and          Case No. 2:21-cv-00996-RSM
   others similarly situated,
11                                                 STIPULATED MOTION AND ORDER
                           Plaintiff,              FOR CONSOLIDATION, FILING OF
12                                                 CONSOLIDATED AMENDED
13          v.                                     COMPLAINT, AND SCHEDULE FOR
                                                   ANSWER OR MOTION TO DISMISS
14 AMAZON.COM, INC.,
                                                   Note on Motion Calendar:
15                         Defendant.              August 30, 2021
16

17 ANDREA SEBERSON,                                Case No. 2:21-cv-01009-RSM

18                         Plaintiff,              STIPULATED MOTION AND ORDER
                                                   FOR CONSOLIDATION, FILING OF
19          v.                                     CONSOLIDATED AMENDED
                                                   COMPLAINT, AND SCHEDULE FOR
20 AMAZON.COM, INC.,
                                                   ANSWER OR MOTION TO DISMISS
21
                           Defendant.              Note on Motion Calendar:
22                                                 August 30, 2021

23

24

25

26
27

     STIPULATION AND ORDER FOR
     CONSOLIDATION AND SETTING DEADLINES
     Case Nos. 2:21-cv-00996; and 2:21-cv-01009
                 Case 2:21-cv-00996-RSM Document 17 Filed 09/01/21 Page 2 of 3



 1          The parties, by and through their counsel, stipulate and agree as follows:

 2          1.       The above-captioned proposed class actions (“Hogan and Seberson”) each allege

 3 antitrust claims against Amazon.com, Inc., based on alleged overcharges to consumers caused by

 4 Amazon allegedly tying a Seller’s access to the “Buy Box” on the Amazon website to the Seller’s

 5 purchase of Amazon’s fulfillment services. Plaintiffs in both Hogan and Seberson (“Plaintiffs”)

 6 have identified their cases as related to two other proposed class actions pending before the Court,

 7 which have since been consolidated into a single case under the caption De Coster, et al. v.

 8 Amazon.com, Inc., 2:21-cv-693 (“De Coster”).

 9          2.       On August 5, 2021, counsel for plaintiffs in De Coster filed motions to consolidate

10 Hogan and Seberson into the De Coster Action. See 2:21-cv-00996, Dkt. 12; 2:21-cv-01009, Dkt.

11 4. Plaintiffs in Hogan and Seberson oppose consolidation with De Coster. See 2:21-cv-00996,

12 Dkt. 13; 2:21-cv-01009, Dkt. 5. Amazon has not taken a position on consolidation of Hogan and

13 Seberson with De Coster. Briefing on the De Coster consolidation motion has now closed.

14          3.       Without regard to the Court’s resolution of the pending motion to consolidate

15 Hogan and Seberson into De Coster, Plaintiffs and Amazon (together, the “parties”) agree that

16 consolidation of the Hogan and Seberson Actions is appropriate because the actions involve

17 materially similar allegations. Further, because Amazon intends to file a motion to dismiss the

18 Hogan and Seberson complaints, the parties have discussed and agreed upon a briefing schedule

19 to govern Amazon’s anticipated motion to dismiss
20          4.       Based on the foregoing, the parties hereby stipulate and agree as follows:

21                   a.     If the Court denies the pending motions to consolidate Hogan and Seberson

22                   with De Coster, Plaintiffs shall file an amended class action complaint

23                   consolidating Hogan and Seberson within 14 days of entry of the Court’s order

24                   denying the motions;

25                   b.     Amazon shall file its motion to dismiss (or answer) within 45 days after

26                   Plaintiffs file their consolidated amended class action complaint;

27

     STIPULATION AND ORDER FOR
     CONSOLIDATION AND SETTING DEADLINES - 1
     Case Nos. 2:21-cv-00996; and 2:21-cv-01009
             Case 2:21-cv-00996-RSM Document 17 Filed 09/01/21 Page 3 of 3



 1                c.     Plaintiffs’ opposition to any motion to dismiss by Amazon shall be due 45

 2                days after the filing of Amazon’s motion to dismiss; and

 3                d.     Amazon shall have 30 days to file its reply brief on its motion to dismiss.

 4                                             ORDER

 5         Pursuant to stipulation, IT IS SO ORDERED.

 6         DATED this 1st day of September, 2021.



     ``````````````````````A
 7

 8
                                                       Honorable Ricardo S. Martinez
 9                                                     United States District Judge

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

     STIPULATION AND ORDER FOR
     CONSOLIDATION AND SETTING DEADLINES - 2
     Case Nos. 2:21-cv-00996; and 2:21-cv-01009
